UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


J.S. individually and on behalf of his child M.S. a minor,

                                       Plaintiffs,                     20 Civ. 2105 (PAE)
                       -v-
                                                                             ORDER
 NEW YORK CITY DEPARTMENT OF EDUCATION,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Due to a scheduling conflict, the initial pretrial conference scheduled for May 10, 2021 at

3 p.m. is rescheduled for May 13, 2021 at 3 p.m. This conference will be held telephonically.

The parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.



       SO ORDERED.

                                                             
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: May 3, 2021
       New York, New York
